ORDER
OLGA SORKIN of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1993, having pleaded guilty to violation of New York Penal Law § 175.35, (offering a false instrument for filing, in the first degree), a class E felony, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), OLGA SORKIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that OLGA SORKIN be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that OLGA SORKIN comply with Rule 1:20-20 dealing with suspended attorneys.